Exhibit 10.28

 

April 26, 2004

 

 

Mr. Gerald McMahon

522 12th Avenue

San Francisco, CA  94118

 

Dear Jerry:

 

On behalf of NeoRx Corporation, a Washington corporation (the “Company”), I am
very pleased to extend to you an offer to join the Company as Chief Executive
Officer.  Subject to your agreement, evidenced by countersigning this letter,
this letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment by the Company:

 


1.              POSITION


 

(a)  You (“Executive”) shall be the Chief Executive Officer of the Company.  In
this position, Executive shall have overall charge and responsibility for the
business and affairs of the Company.  Executive will report to the Board of
Directors of the Company (the “Board”).

 

(b)  Executive shall devote his full business time, ability and attention to the
business of the Company and shall not engage in or perform duties for any other
person which interferes with performance of his duties hereunder.  Executive is
expected to work on average three (3) full business days per week at the
Company’s offices in Seattle, Washington, subject to any substantial travel and
other obligations being performed on behalf of the Company outside of the
Seattle area.  Executive may hold board of director positions with outside civic
organizations and may spend a reasonable amount of time fulfilling the duties of
those positions and engage in other outside activities permitted by the policies
of the Company or as specifically permitted by the Board, so long as such
activities do not interfere with the performance of the Executive’s duties
hereunder.  Service on a board of directors for a commercial entity will be
subject to prior approval of the Board; however, the Company acknowledges and
agrees that Executive has previously disclosed his appointment to the board of
directors of Trellis Bioscience, Inc.

 

(c)  The employment relationship between the Company and Executive shall also be
governed by the general employment policies and procedures of the Company,
except that when the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or procedures, this Agreement shall
control.

 


2.              TERM


 

Executive shall commence employment with the Company on or about May 11, 2004
(“Commencement Date”).  The term of this Agreement shall be four (4) years from
the Commencement Date, subject to termination as provided herein and subject to
the provisions of Sections 11, 12, 13, 14 and 15 hereof surviving termination of
this Agreement.

 


3.              ANNUAL SALARY


 

Executive’s annualized base salary shall be Three Hundred Seventy-Five Thousand
Dollars ($375,000), payable in accordance with the Company’s standard payroll
procedures, as compensation for services hereunder (including services as a
member of the Company’s Board of Directors).  Executive’s base salary will be
subject to increase or decrease thereafter at the sole discretion of the Board;
provided, however, that it is recognized that any decrease in Executive’s base
salary below (a) the base salary in effect on the date of this Agreement, which
is set forth above, is a trigger pursuant to Section 5.7(a) of the Severance
Agreement attached hereto as Exhibit A or (b) the base salary then in effect is
a trigger pursuant to Section 8.7(e)/5.1 of the Change of Control attached
hereto as Exhibit B after a “Change of Control.”

 


4.              CASH BONUSES


 

Executive shall be eligible to receive annual cash bonuses up to 50% of
Executive’s annual base salary, at

 

1

--------------------------------------------------------------------------------


 

the discretion of the Board.

 


5.              EQUITY-BASED INCENTIVE COMPENSATION


 

On the day that the shareholders approve the Company’s 2004 Incentive
Compensation Plan (the “Plan”), which will be after the Commencement Date,
Executive will be granted a ten-year stock option under the terms of the Plan to
purchase 550,000 shares of the Company’s common stock, which option will vest as
to 137,500 shares on the first anniversary of the Commencement Date with the
Company and thereafter in equal amounts monthly over the next three years (the
“Option”).  To the extent permitted by applicable law, a portion of the Option
will be treated as an incentive stock option (“ISO”) pursuant to Section 422 of
the Internal Revenue Code (the “Code”).  The exercise price for the Option will
be equal to the closing price reported by Nasdaq SmallCap Market on the date of
grant.  Executive’s participation in the Company’s stock option plan(s) is
conditioned upon his not rendering services for or engaging in any business
competitive with the Company as provided in Section 12 hereof.

 


6.              GROUP/FRINGE BENEFITS


 

Subject to the specific conditions in this Agreement and the attached Exhibits,
Executive may participate in the benefit programs provided by the Company on
terms no less favorable to Executive than the terms offered to other senior
executives of the Company.  Executive will accrue vacation at the rate of four
(4) weeks per year, the administration thereof (e.g., year-to-year accumulation
and benefits, if any, at termination) to be in accordance with the policies of
the Company.

 

The Company shall reimburse Executive for all reasonable travel, entertainment
or other expenses he incurs in furtherance of or in connection with the
performance of his duties hereunder, including but not limited to reasonable
expenses connected with weekly travel to the Company’s headquarters, and
expenses related to rent and other reasonable expenses connected with the
establishment of an office space approved by the Board in the San Francisco
area, in accordance with the Company’s expense reimbursement policy as in effect
from time to time.  Domestic business travel shall be reimbursed at coach fare
rates and international travel at business class rates.

 

The Company shall pay Executive’s expenses incurred for legal counsel in
connection with negotiating this Agreement, not to exceed Seven Thousand Dollars
($7,000) in total.

 

7.              Inventions and Proprietary Information

 

At commencement of employment, Executive will execute the “Invention and
Proprietary Information Agreement” attached hereto as Exhibit C (the “Invention
Agreement”).

 


8.              TERMINATION; TERMINATION BENEFITS


 

Either Executive or the Company may terminate this Agreement and Executive’s
employment with the Company at any time upon thirty (30) days’ prior written
notice.  Simultaneous with the execution of this letter, the Company and
Executive will execute the Severance Agreement and Change of Control Agreement
attached hereto as Exhibits A and B, respectively, which will be effective as of
the Commencement Date and which provide certain termination benefits in the
event of termination of employment without cause.

 


9.              DEATH OR DISABILITY


 

This Agreement and Executive’s employment relationship with the Company shall
immediately terminate upon Executive’s death or the Executive’s inability (with
such accommodation as may be required by law and which places no undue burden on
the Company), as determined by a physician selected by the Company and
acceptable to Executive, to perform the duties set forth hereunder for a period
or periods aggregating twelve (12) weeks in any three hundred sixty-five (365)
day period as a result of physical or mental illness, loss of legal capacity or
any other cause beyond Executive’s control, unless Executive is granted a leave
of absence by the Board.  The benefits to be provided Executive in connection
with such termination will be consistent with the policies of the Company for
other senior Executives of the Company.

 

2

--------------------------------------------------------------------------------


 


10.       BINDING OF SUCCESSORS


 

The Company will be required to have any successor to all or substantially all
of its business and/or assets expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 


11.       NONSOLICITATION


 

During the term of his employment and for one (1) year thereafter, Executive
will not, directly or indirectly, recruit, solicit or induce in any way any
employee, advisor or consultant of the Company to terminate his or her
relationship with the Company, to engage in activities competitive with the
Company or not to provide future services to the Company.  During the term of
Executive’s employment and for one (1) year thereafter, he will not, directly or
indirectly, solicit, induce or encourage in any way any strategic partners,
customers, suppliers or vendors to terminate or reduce there relationship with
the Company or not to enter into any business or relationship with the Company.

 


12.       NONCOMPETITION


 

During the term of Executive’s employment, he will not engage in any activities
competitive with the Company except as approved by the Board.

 

In the event Executive, for his benefit or the benefit of others, within one (1)
year after termination of employment with the Company and without the Company’s
written consent (a) engages in or supervises research or development with
respect to the same or reasonably similar projects (e.g., type of product and
indication, such as STR product for use in myeloma transplantation) on which he
was performing or supervising research or development for the Company or (b)
directly or indirectly is employed by or involved with any business unit
developing or exploiting any products or services that are similar with respect
to the same or reasonably similar products or services (e.g. the STR product for
use in myeloma transplantation)  (i) being developed or exploited by the Company
during his employment and (ii) on which he worked or about which he learned
Proprietary Information (as defined in the Invention Agreement) during his
employment with the Company, then any outstanding stock options then held by
Executive and the exercise by Executive of any stock options within one (1) year
of termination of employment shall be rescinded and Executive shall be obligated
to return (less the exercise price) any stock purchased pursuant such exercise
and any proceeds realized from the sale of such stock.  Acceptance by the
Company of such benefits of recission and repayment shall be without prejudice
to any other rights and remedies that the Company may have for breach of the
provisions of this Section 12, including, but not limited to, injunctive relief
enforcing the restrictions, to the extent allowed by applicable law.

 


13.       TAXES


 

The Company may deduct and withhold from any payments to be made to Executive
hereunder any amounts required to be deducted and withheld by the Company under
the provisions of any statute, law, regulation or ordinance now or hereafter
enacted.  Executive will work reasonably with the Company to structure any
salary, bonus or other compensation in such a fashion to qualify for tax
deductibility under Section 162(m) of the Internal Revenue Code while preserving
the economic benefit intended to be received by Executive.

 


14.       INDEMNIFICATION


 

Except to the extent inconsistent with the Company’s Certification of
Incorporation or Bylaws, and to the maximum extent extended to other officers
and directors of the Company, the Company will indemnify and hold harmless
Executive to the fullest extent permitted by law with respect to Executive’s
service as an officer and director of the Company.

 


15.       GOVERNING LAW AND VENUE


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington (regardless of its choice-of-law provisions).  Executive
irrevocably consents to the jurisdiction and venue of the state and federal
courts located in King County, Washington, and agrees not to bring any action,
or seek to remove or transfer, any action relating to this Agreement in or to
any other court, other than a state or federal court located in King County,
Washington.

 

3

--------------------------------------------------------------------------------


 


16.       ENTIRE AGREEMENT


 

This Agreement, the Change of Control Agreement, the Severance Agreement, the
Invention Agreement and the Stock Option Agreement together set forth the entire
agreement and understanding between Executive and the Company and supersede and
cancel any prior understandings, agreements or representations by or between the
parties, written or oral.  This Agreement may not be amended, modified, changed
or discharged in any respect except as agreed in writing signed by the parties.

 


17.       NO CONFLICT


 

Executive represents and warrants that this Agreement and his performance
hereunder does not and will not breach or conflict with any agreement to which
Executive is or becomes a party.

 


18.       SUCCESSORS AND ASSIGNS


 

The services and duties to be performed by Executive hereunder are personal and
may not be assigned.  This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and Executive, his heirs and
representatives.

 


19.       WAIVER


 

Failure by either party to insist upon strict adherence to any one or more of
the provisions of this Agreement on one or more occasions shall not be construed
as a waiver, nor shall it deprive that party of the right to require strict
compliance thereafter.

 


20.       SEVERABILITY


 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law.  If any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the interpretation of
this Agreement in any other jurisdiction.

 


21.       ATTORNEYS’ FEES


 

If it becomes necessary to pursue or defend any legal proceeding, in order to
resolve a dispute arising under this Agreement, the prevailing party in any such
proceeding shall be entitled to recover its reasonable costs and attorneys’
fees.

 

*     *     *

 

4

--------------------------------------------------------------------------------


 

We are pleased to have you joining the Company.  If the foregoing is acceptable
to you, please sign the enclosed copy of this letter and return it to me.

 

 

 

Very truly yours,

 

 

 

NEORX CORPORATION

 

 

 

 

 

By:

/s/ Jack Bowman

 

 

 

Jack Bowman, Chairman of

 

 

the Board and Chief Executive Officer

 

 

Agreed and Accepted:

 

 

 

/s/Gerald McMahon

 

 

Gerald McMahon

 

Dated: April 26, 2004

 

 

5

--------------------------------------------------------------------------------